Name: Commission Regulation (EC) No 1472/98 of 9 July 1998 amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and the marketing of honey
 Type: Regulation
 Subject Matter: production;  agricultural policy;  animal product;  marketing
 Date Published: nan

 Avis juridique important|31998R1472Commission Regulation (EC) No 1472/98 of 9 July 1998 amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and the marketing of honey Official Journal L 194 , 10/07/1998 P. 0008 - 0008COMMISSION REGULATION (EC) No 1472/98 of 9 July 1998 amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and the marketing of honey THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1221/97 of 25 June 1997 laying down general rules for the application of measures to improve the production and marketing of honey (1), and in particular Article 5 thereof,Whereas Commission Regulation (EC) No 2300/97 (2), as amended by Commission Regulation (EC) No 758/98 (3), lays down provisions for the implementation of measures to improve the production and the marketing of honey;Whereas that amendment also brought forward the date for notification of programmes; whereas, as a result, the date of the agricultural conversion rate to be applied to those programmes should also be amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1 Article 5 of Regulation (EC) No 2300/97 is replaced by the following:'Article 5The agricultural conversion rate to be applied to the amount referred to in Article 3 shall be the rate in force on 1 May of the year in which the programme is notified.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 1. 7. 1997, p. 1.(2) OJ L 319, 21. 11. 1997, p. 4.(3) OJ L 105, 4. 4. 1998, p. 5.